ORDER

PER CURIAM:
AND NOW, this 11th day of August, 2000, the Petition for Allowance of Appeal is GRANTED to consider the following issues:
1) Whether a juvenile’s confession should be suppressed where a school police officer, authorized to exercise the same powers while on school property as the municipal police, interrogates the juvenile without advising the juvenile of his Miranda rights?
2) Whether a juvenile’s confession should be suppressed where a school police officer, authorized to exercise the same powers while on school property as the municipal police, interrogates the juvenile without informing him that he has a right to confer with counsel, or with an interested and informed parent or adult?